Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 11-20 in the reply filed on 12/21/2020 is acknowledged. The traversal is on the ground(s) that there would be no serious search and examination burden. This is not found persuasive at least because the inventions require a different field of search and the prior art applicable to one invention would not likely be applicable to the other invention.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2019 and 09/27/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Specifically, the limitations of “an insulating layer conformally covering the memory stack structures and the 20first dielectric layer, wherein a thickness of the insulating layer on top surfaces of the memory stack structures is smaller than a thickness of the insulating layer on sidewalls of the memory stack structures” and “a plurality of top vias…respectively aligned to one of the memory stack structures, wherein the top vias penetrate the insulating layer on the top surfaces of the memory stack structures to directly contacting the memory stack structures” are in conflict with each other; particularly when looking at Applicant’s drawings. Figure 6 shows the conformal insulating layer with a smaller thickness on the top than on the sides; however, after the formation of the vias in Figure 7; the conformal insulating layer on top of the memory stack is removed. Therefore, claiming the device as having both the conformal insulating layer on top of the memory stack and having the via at the same time is not possible. 
For the purposes of examination when the insulating layer on the top of the memory stack structure is removed or non-existant then the claim will be considered to be met.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-14, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US Pub. 2021/0020828).

Regarding independent claim 11, Wang teaches a semiconductor structure (Fig. 5), comprising: 
15a substrate (100) having a memory device region and a logic device region (para. 0015); 
a first dielectric layer (104/106) on the substrate (para. 0016); 
a plurality of memory stack structures (112/114/116) on the first dielectric layer on the memory device region (para. 0017); 
an insulating layer (120) conformally covering the memory stack structures and the 20first dielectric layer (para. 0020), wherein a thickness of the insulating layer on top surfaces of the memory stack structures is smaller than a thickness of the insulating layer on sidewalls of the memory stack structures (that is, the insulating layer is removed from top surfaces of the memory stack structures resulting in the thickness of thickness of the insulating layer on top surfaces of the memory stack structures being smaller than a thickness of the insulating layer on sidewalls of the memory stack structures; as claimed); 
a second dielectric layer (122) on the insulating layer and completely filling the spaces between the memory stack structures (para. 0020); 

a plurality of top vias (130) formed in the third dielectric layer and respectively aligned to one of the memory stack structures, wherein the top vias penetrate the insulating layer on the top surfaces of the memory stack structures to directly contacting the memory stack structures (Fig. 5; para. 0024).
Re claim 12, Wang teaches wherein the memory stack structures and the first dielectric layer are not in direct contact with the second dielectric layer by being covered by the insulating layer (Fig. 5).  
5Re claim 13, Wang teaches wherein the top vias penetrate the second dielectric layer on the insulating layer on the top surfaces of the memory stack structures (Fig. 5).  
Re claim 14, Wang teaches wherein a 10top surface of the second dielectric layer is at a horizontal level higher than a top surface of the insulating layer (Fig. 5).
Re claim 19, Wang teaches wherein the memory stack structures respectively comprise: a bottom electrode layer (112); a MTJ stack layer (114) on the bottom electrode layer; and 10a top electrode layer (116) on the MTJ stack layer (para. 0017).  
Re claim 20, Wang teaches further comprising a plurality of bottom vias (110) in the first dielectric layer on the memory device region, wherein each of the memory stack structures are directly 15disposed on one of the bottom vias (para. 0016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US Pub. 2019/0165041) in view of Satoh et al. (US Pub. 2013/0267042).
Regarding independent claim 11, Chuang teaches a semiconductor structure (Fig. 1; para. 0020+), comprising: 
15a substrate having a memory device region (100A) and a logic device region (100B) (para. 0020); 
a first dielectric layer (140, 129) on the substrate (para. 0025); 
a plurality of memory stack structures (130) on the first dielectric layer on the memory device region (para. 0026); 
an insulating layer (128) conformally covering the memory stack structures and the 20first dielectric layer, wherein a thickness of the insulating layer on top surfaces of the memory stack structures is smaller than a thickness of the insulating layer on sidewalls of the memory stack structures (that is, the insulating layer is removed from top surfaces of the memory stack structures resulting in the thickness of thickness of the insulating layer on top surfaces of the memory stack structures being smaller than a thickness of the insulating layer on sidewalls of the memory stack structures; as claimed); 
a second dielectric layer (143) on the insulating layer and completely filling the spaces between the memory stack structures (para. 0040); 
25a third dielectric layer (127) on the second dielectric layer (para. 0042); and 
a plurality of top vias (125A’) formed in the third dielectric layer and respectively aligned to one of the memory stack structures, wherein the top vias directly contact the memory stack structures (Figs. 1, 17; para. 0044).
Chuang does not teach the plurality of top vias as penetrating the insulating layer on the top surfaces of the memory stack structures.
Satoh teaches a similar device (Fig. 8) wherein the plurality of top vias (44) penetrate the insulating layer (31) on the top surfaces of the memory stack structures (30). Satoh teaches that such 
It would have been obvious to one of ordinary skill in the art at the time of filing that the penetrating feature of Satoh may also be applied to Chuang for the same advantage of ensuring good contact between the top electrode 133 and via 125A’ of Chuang.
Re claim 12, Chuang teaches wherein the memory stack structures and the first dielectric layer are not in direct contact with the second dielectric layer by being covered by the insulating layer (Fig. 1).  
Re claim 15, Chuang teaches wherein a top surface of the second dielectric layer is at a horizontal level flush with a top 15surface of the insulating layer (Fig. 1).  
Re claim 19, Chuang teaches wherein the memory stack structures respectively comprise: a bottom electrode layer; a MTJ stack layer on the bottom electrode layer; and 10a top electrode layer on the MTJ stack layer (para. 0016).  
Re claim 20, Chuang teaches further comprising a plurality of bottom vias (131) in the first dielectric layer on the memory device region, wherein each of the memory stack structures are directly 15disposed on one of the bottom vias (Fig. 1; para. 0024).

Claims 11, 12, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US Pub. 2019/0165258) in view of Satoh et al. (US Pub. 2013/0267042).
Regarding independent claim 11, Peng teaches a semiconductor structure (Fig. 18), comprising: 
15a substrate (110) having a memory device region (CR) and a logic device region (LR) (para. 0010); 
a first dielectric layer (120/140) on the substrate (para. 0011); 
a plurality of memory stack structures (160’/170’/180’/190’/200’/210’) on the first dielectric layer on the memory device region; 

a second dielectric layer (240/250) on the insulating layer and completely filling the spaces between the memory stack structures; 
25a third dielectric layer (280/290) on the second dielectric layer; and 
a plurality of top vias (300) formed in the third dielectric layer and respectively aligned to one of the memory stack structures, wherein the top vias directly contact the memory stack structures (Fig. 18).
Peng does not teach the plurality of top vias as penetrating the insulating layer on the top surfaces of the memory stack structures.
Satoh teaches a similar device (Fig. 8) wherein the plurality of top vias (44) penetrate the insulating layer (31) on the top surfaces of the memory stack structures (30). Satoh teaches that such penetration is a result of ensuring enough of the insulating layer 31 is removed to form a good contact between the upper electrode 26 and the via 44 (para. 0031).
It would have been obvious to one of ordinary skill in the art at the time of filing that the penetrating feature of Satoh may also be applied to Peng for the same advantage of ensuring good contact between the top electrode 210’ and via 300 of Peng.
Re claim 12, Peng teaches wherein the memory stack structures and the first dielectric layer are not in direct contact with the second dielectric layer by being covered by the insulating layer (Fig. 18).  
Re claim 15, Peng teaches wherein a top surface of the second dielectric layer is at a horizontal level flush with a top 15surface of the insulating layer (Fig. 18).  
Re claim 17, Peng teaches wherein the first dielectric layer comprises an etching stop layer (120) and a first dielectric 25material layer (140) on the etching stop layer, wherein the first dielectric material 
30Re claim 18, Peng teaches wherein theAppl. No. 16/556,170 Reply to Office action of November 20, 2020 first dielectric layer comprises a silicon carbon nitride (SiCN) layer (para. 0011) and a silicon oxide (SiO2) layer (para. 0012), the second dielectric layer comprises a low-k dielectric layer (para. 0037), and the third dielectric layer comprises a silicon carbon nitride (SiCN) layer (para. 0043) and a silicon oxide (SiO2) layer (para. 0044).  
Re claim 19, Peng teaches wherein the memory stack structures respectively comprise: a bottom electrode layer (160’) (para. 0016); a MTJ stack layer (180’) on the bottom electrode layer (para. 0018); and 10a top electrode layer (210’) on the MTJ stack layer (para. 0025).  
Re claim 20, Peng teaches further comprising a plurality of bottom vias (150) in the first dielectric layer on the memory device region, wherein each of the memory stack structures are directly 15disposed on one of the bottom vias (para. 0014).

Allowable Subject Matter
Claims 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and assuming all 112 issues are successfully overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 16, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…wherein a top surface of the interconnecting structure is 20flush with a top surface of the second dielectric layer and higher than the top surfaces of the memory stack structures…”, in combination with the other limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached on M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         

/ZANDRA V SMITH/               Supervisory Patent Examiner, Art Unit 2816